Citation Nr: 0933350	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
failed back syndrome with degenerative joint disease and 
arachnoiditis as secondary to service-connected left knee 
disability, to include whether service connection may be 
granted.

2.  Entitlement to service connection for a right knee 
disability, claimed as degenerative joint disease, to include 
as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 to June 1955. 

The Veteran provided testimony at an April 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2005 and November 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  


FINDINGS OF FACT

1.  In an unappealed August 2001 rating decision, the RO 
denied a claim of entitlement to service connection for 
failed back syndrome with degenerative joint disease and 
arachnoiditis as secondary to service-connected left knee 
disability.  

2.  The evidence associated with the claims file subsequent 
to the August 2001 rating decision regarding the Veteran's 
claim for service connection for failed back syndrome with 
degenerative joint disease and arachnoiditis as secondary to 
service-connected left knee disability relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim. 

3.  The competent and probative medical evidence of record is 
at least in equipoise regarding whether there is a 
relationship between the Veteran's current failed back 
syndrome with degenerative joint disease and arachnoiditis 
and his service-connected left knee disability. 

4.  The competent and probative medical evidence of record is 
at least in equipoise regarding whether a right knee 
disability is causally or etiologically related to his 
service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
failed back syndrome with degenerative joint disease and 
arachnoiditis as secondary to service-connected left knee 
disability is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the August 2001 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

3.  Failed back syndrome with degenerative joint disease and 
arachnoiditis is proximately due to or the result of the 
Veteran's service-connected left knee disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

4.  A right knee disability is proximately due to or the 
result of the Veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, a 
hearing transcript, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Given the favorable grant of service connection for the 
Veteran's claims, any deficiencies as to VA's duties to 
notify and assist are deemed moot and no conceivable 
prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).

New and Material Evidence to Reopen Claim

In August 2001, the RO denied service connection for failed 
back syndrome with degenerative joint disease and 
arachnoiditis claimed as secondary to a service-connected 
left knee disability.  In so doing, the RO relied on a July 
2001 VA examination report, in which the examiner stated that 
it would involve significant speculation to conclude that the 
Veteran's back condition is related to his left knee 
disability.  The Veteran did not appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
In July 2005, he submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

In this regard, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the last final August 2001 rating decision is 
new and material.  Specifically, a March 2001 letter 
submitted by Dr. W.L., and a June 2005 letter submitted by 
Dr. R.W. meet the requirements set forth under 38 C.F.R. 
§ 3.156.  The letters submitted by Dr. W.L and Dr. R.W. 
respectively, offer opinions relating the Veteran's current 
back condition to his service-connected left knee disability.  
These letters were not of record at the time of the August 
2001 rating decision and raise a reasonable possibility of 
substantiating the claim.  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.
  
The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  In 
this case, the RO has considered the underlying service 
connection claim.  Moreover, the Veteran has been provided 
with pertinent laws and regulations regarding service 
connection.  He has been given the opportunity to review the 
evidence of record and submit arguments in support of his 
claim.  His arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Therefore, the Board can proceed with this 
claim without prejudice to the Veteran.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Service Connection Law and Regulations

The Veteran contends that he is entitled to service 
connection for failed back syndrome with degenerative joint 
disease and arachnoiditis, as secondary to service-connected 
left knee disability, and to service connection for right 
knee degenerative joint disease, to include as secondary to 
service-connected left knee disability.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Back Disorder

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for failed back syndrome with 
degenerative joint disease and arachnoiditis, as secondary to 
service-connected left knee disability.  At the outset, the 
Board notes that July 2001 VA examination indicates a current 
diagnosis of failed back syndrome with degenerative joint 
disease and arachnoiditis.  A June 2005 VA examination 
further indicates current lumbar disability.  The Board also 
notes that the Veteran is service-connected for left knee 
degenerative joint disease, status post removal semilunar 
cartilage. 

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected disability and the current back 
disorder.  In this regard, in March 2001, Dr. W.L., the 
Veteran's private chiropractor stated that the Veteran's 1954 
in-service left knee injury has affected his gait and 
subsequently caused damage to his spine.  Dr. W.L. further 
stated that the Veteran's back condition is so severe that 
several years ago a morphine pump was implanted into the 
Veteran's body cavity.  Dr. W.L. concluded that the Veteran's 
back pain has progressively worsened with time.  

In July 2001, the Veteran underwent a VA examination.  The 
examiner provided a diagnosis of failed back syndrome with 
degenerative joint disease and arachnoiditis, however, 
indicated that he could not conclude whether the Veteran's 
back condition is related to his service-connected left knee 
disability without resorting to significant speculation.

In June 2005, the Veteran underwent a second VA examination.  
The examiner reviewed the Veteran's claims file, opining that 
the Veteran's current back condition is not related to his 
service-connected left knee disability; noting that the 
Veteran's left knee injury occurred in 1954 and his back 
condition began in 1964, concluding that they are separate 
disabilities.  Subsequently, in late June 2005, Dr. R.W., the 
Veteran's private chiropractor noted the Veteran's in-service 
left knee injury and history.  Dr. R.W. opined that after 
treating the Veteran, he believes that the Veteran's low back 
condition is a residual effect of his service-connected left 
knee injury.  Dr. R.W. further opined that the lack of 
strength, as well as the Veteran's left knee injury is 
causing strain on the Veteran's back.  Specifically, Dr. R.W. 
reported that because the Veteran can no longer lift his 
knees, he utilizes his lower back which has caused the 
ruptured discs in his lumbar spine.  

The June 2005 opinion by Dr. R.W. was offered following an 
objective evaluation of the Veteran, and was accompanied by 
extensive supporting rationale.  Moreover, the similarly 
favorable March 2001 opinion by Dr. W.L. also provides 
supporting rationale.  By contrast, the June 2005 VA opinion, 
although provided after review of the record, was essentially 
a bare conclusion, devoid of any explanation.  Therefore, the 
Board considers the private opinions supporting the claim to 
be the most competent and probative evidence of record on the 
question of whether the Veteran's current back condition is 
related to his service-connected left knee disability.  

In light of the above, the Board finds that the evidence is 
at least in equipoise regarding the Veteran's low back claim.  
Therefore, resolving all reasonable doubt in favor of the 
Veteran, the claim is allowed.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Right Knee Disorder

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for right knee degenerative joint 
disease, as secondary to service-connected left knee 
disability.  At the outset, the Board notes that the June 
2005 VA examination indicates a current diagnosis of right 
knee degenerative joint disease.  The Board again notes
that the Veteran is service-connected for left knee 
degenerative joint disease, status post removal semilunar 
cartilage.

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected disability and the current right knee 
disorder.  In this regard, in June 2005, the Veteran 
underwent a VA examination.  The examiner reviewed the 
Veteran's claims file and opined that the Veteran's right 
knee condition is not related to his service-connected left 
knee disability.  The opinion was not accompanied by any 
rationale.  In June 2005, Dr. R.W., the Veteran's private 
chiropractor submitted a letter noting the Veteran's in-
service left knee injury and history.  Dr. R.W.opined, that 
after treating the Veteran, the Veteran's left knee injury is 
causing strain on the Veteran's right knee.  In April 2009, 
the Veteran underwent a private examination by his treating 
chiropractor, Dr. R.S., who opined that the Veteran's right 
knee is related to his service-connected left knee.  Dr. R.S. 
further opined that the Veteran's abnormal gait issues are 
the result of the Veteran's left knee disability and spine 
damage, which have accelerated his right knee deterioration.    

The Board acknowledges that there are conflicting medical 
opinions as to whether the Veteran's right knee condition is 
related to his service-connected left knee disability.  
However, there is an uncontroverted private medical opinion 
that relates the Veteran's right knee condition to his 
service-connected left knee disability.  As such, the Board 
need not resolve the conflicting medical opinions as to 
whether the right knee condition is due to his left knee 
condition.  The Board notes that both the private physician 
and the VA examiner appear to have been familiar with the 
Veteran's medical history.  The Veteran's private physician 
believes that the Veteran's right knee condition is related 
to his left knee condition and opined that his abnormal gait 
issues are the result of his left knee disability, which has 
accelerated his right knee deterioration.  On the other hand, 
the VA examiner who conducted the June 2005 examination 
proferred no opinion as to a causal connection between the 
Veteran's right knee condition and his service-connected left 
knee condition.  

Therefore, the Board finds that the preponderance of the 
evidence supports the Veteran's claim that his right knee 
condition is related to his service-connected left knee 
disability.  Accordingly, the Board finds that service 
connection is warranted for right knee degenerative joint 
disease. 

ORDER

New and material evidence having been received, the claim for 
service connection for failed back syndrome with degenerative 
joint disease and arachnoiditis, as secondary to service-
connected left knee disability is reopened, and the appeal is 
granted, including service connection for failed back 
syndrome with degenerative joint disease and arachnoiditis.  

Service connection for a back disorder, characterized as 
failed back syndrome with degenerative joint disease and 
arachnoiditis, is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 

Service connection for a right knee disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


